DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 37-44 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	 The information disclosure statement filed in this application has been received and considered.

Claim Interpretation
	Claim 37 recites a method of applying a debriding composition comprising a liquid hydrophilic polyol to a wound, wherein the amount of the liquid hydrophilic polyol in the composition is within a certain percentage of X. Claim 37 then recites that X “is determined by” a series of steps. The steps for determining X in claim 37 are written using product-by-process language instead of reciting the steps for determining X as positive method steps. Product-by-process limitations are limited only to the structure implied by the recited steps, not to the specific manipulations of the steps themselves. See MPEP § 2113. As such, any prior art method of applying a composition as recited in parts (a) and (b) of claim 37 wherein the concentration of the liquid hydrophilic polyol is a concentration that could have been determined by a process such as that recited in parts (i), (ii), and (iii) of claim 37 will be interpreted to read on the process of claim 37, regardless of whether the prior art recites the specific steps of parts (i), (ii), and (iii) of claim 37.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 37-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application 2005/0281806 filed by Trumbore et al., published 12/22/2005.

Trumbore teaches a stabilized enzyme formulation for the treatment of ulcers that combines debridement and protective agents (see entire document, including pages 1-2, paragraph 0014; cf. claim 37 [“…an effective debriding concentration of at least one…enzyme”]). The composition comprises a proteolytic enzyme, which is collagenase in a preferred embodiment, dispersed in an anhydrous carrier (page 2, paragraph 0015; cf. claim 44; cf. claim 37 [“…at least one proteolytic enzyme…wherein the composition is anhydrous”]). The formulation comprises a non-aqueous lotion (which is a semisolid) comprising castor oil, a hydrophobic compound, into which the powdered debridement agent, such as collagenase, is suspended (page 2, paragraph 0023; cf. claims 43-44; cf. part (b) of claim 37 [“a hydrophobic continuous phase comprising a hydrophobic base”]; the Examiner notes that collagenase is a metalloprotease as recited in instant claim 44). The composition can also comprise petrolatum, which forms a firm, non-liquid, non-running protective layer after application of the lotion to the skin or wound to aid in occlusion (page 3, paragraph 0038; cf. claim 41; cf. claim 37 [“…wherein the composition is a dispersion of the hydrophilic dispersed phase in the hydrophobic continuous phase”]; the Examiner notes that complete mixing of the collagenase, castor oil, and petrolatum would intrinsically result in at least some of the collagenase being dispersed in the petrolatum). Water-soluble polyols, such as polyethylene glycol, may also be used as stabilizers (page 3, paragraph 0024; cf. claim 40; cf. part (a) of claim 37 [“…comprising a liquid hydrophilic polyol”]). The inclusion of polyol at 0.1% to 10% by weight in the concentrate would provide improvement in enzyme stability (page 7, paragraph 0079; cf. claims 38-39; cf. claim 37 [“…wherein the amount of the liquid hydrophilic polyol in the wound debriding composition is within ±10% w/w of X”]; see interpretation of this limitation above under Claim Interpretation). The composition can be a liquid at body temperature (page 2, paragraph 0020; cf. claim 42). 

However, Trumbore does not explicitly teach the inclusion of all of the above-discussed ingredients into one composition. Trumbore also does not explicitly teach that the polyol is included in the composition at a concentration within a certain percent of the concentration that would provide the highest enzymatic activity as recited in claims 37-39.

	While Trumbore does not expressly teach the combination of collagenase, polyethylene glycol, and petrolatum into the lotion for wound debridement, it would have been obvious to one of ordinary skill in the art to do so because Trumbore teaches that all of these ingredients are beneficial in wound debriding compositions, as discussed above. One of ordinary skill in the art would have a reasonable expectation that combining collagenase, polyethylene glycol, and petrolatum into a lotion as suggested by Trumbore would successfully result in a composition capable of debriding wounds.
While Trumbore does not explicitly teach that the polyol is included in the composition at a concentration within a certain percent of the concentration that would provide the highest enzymatic activity as recited in claims 37-39, the concentration that would provide the highest enzymatic activity would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 (II)(A). It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of polyol to include in the debriding composition because the concentration of all ingredients in a composition containing an enzyme is an art-recognized, result-effective variable known to affect the activity of the enzyme, which would have been optimized in the art to provide the desired level of enzymatic activity for debridement.
	As such, claims 37-44 are rendered obvious by Trumbore and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 10155061. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘061 recite a specific enzyme, hydrophobic base, and hydrophilic polyol, whereas the instant claims recite broader genera. Therefore, the instant claims are ‘anticipated by’ the claims of ‘061 and are rejected on the ground of nonstatutory double patenting.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/20/2022